     Case 1:20-cv-01217-DAD-SKO Document 9 Filed 12/01/20 Page 1 of 2

 1   Tanya E. Moore, SBN 206683
     MOORE LAW FIRM, P.C.
 2   300 South First Street, Suite 342
     San Jose, California 95113
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   E-mail: service@moorelawfirm.com
 5   Attorney for Plaintiff
     Hendrik Block
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
                                                  )
11   HENDRIK BLOCK,                               )     Case No. 1:20-cv-01217-DAD-SKO
                                                  )
12                  Plaintiff,                    )     PLAINTIFF’S EX PARTE APPLICATION
13           vs.                                  )     FOR RELIEF FROM SERVICE
                                                  )     DEADLINE; ORDER
14   IMAD AHMED ALOUDI dba SHIELDS                )
     FOOD MARKET aka SHIELDS                      )     (Doc. 8)
15   COMMUNITY MARKET, et al.,                    )
16                                                )     Declaration of Tanya E. Moore filed
                    Defendants.                   )     concurrently herewith
17                                                )
                                                  )
18
                                                  )
19
20           WHEREAS, the complaint in this matter was filed on August 27, 2020 (Doc. 1);
21           WHEREAS, Rule 4(m) of the Federal Rules of Civil Procedure provides that all
22   defendants are to be served 90 days from the date the complaint was filed, here November 25,
23   2020;
24           WHEREAS, on November 18, 2020, a clerk’s default was entered against Defendant
25   Imad Ahmed Aloudi dba Shields Food Market aka Shields Community Market (Doc. 7);

26           WHEREAS, Defendant Badr Mohamed Refai, Trustee of the Badr and Amira Refai
27   Family Trust established on April 16, 2016 (“Defendant”), is the only remaining defendant to
28   be served in this action;


        PLAINTIFF’S EX PARTE APPLICATION FOR RELIEF FROM SERVICE DEADLINE; [PROPOSED]
                                            ORDER

                                               Page 1
     Case 1:20-cv-01217-DAD-SKO Document 9 Filed 12/01/20 Page 2 of 2

 1            WHEREAS, Plaintiff has been diligently attempting to serve Defendant with the
 2   Summons and Complaint, but has not been able to effect service on Defendant to date;
 3            WHEREAS, this request is made ex parte because the service deadline expires
 4   November 25, 2020. Plaintiff had hoped that this application would not be necessary, and that
 5   the ongoing efforts at service would be productive. However, additional time will be needed to
 6   determine if Plaintiff will seek service via publication;
 7            WHEREAS, Plaintiff requires a 90-day extension in a further attempt to complete
 8   service on Defendant;
 9            NOW, THEREFORE, Plaintiff, by and through his counsel, hereby requests that he be
10   given an additional 90 days from the current deadline of November 25, 2020 to February 23,
11   2021 within which to complete service of the complaint on Defendant (or take other
12   appropriate action) in order to exhaust such efforts.
13
     Dated: November 25, 2020                       MOORE LAW FIRM, P.C.
14
15
                                                    /s/ Tanya E. Moore
16                                                  Tanya E. Moore
                                                    Attorney for Plaintiff,
17                                                  Hendrik Block
18
19
20                                                ORDER
21            Upon request of Plaintiff, (Doc. 8), and good cause appearing,
22            IT IS HEREBY ORDERED that the time within which Plaintiff must serve the
23   complaint on Defendant Badr Mohamed Refai, Trustee of the Badr and Amira Refai Family
24   Trust established on April 16, 2016, is hereby EXTENDED to February 23, 2021.
25
26   IT IS SO ORDERED.

27   Dated:      November 30, 2020                                 /s/   Sheila K. Oberto        .
28                                                      UNITED STATES MAGISTRATE JUDGE


        PLAINTIFF’S EX PARTE APPLICATION FOR RELIEF FROM SERVICE DEADLINE; [PROPOSED]
                                            ORDER

                                                   Page 2
